                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

SHAIN ALLEN SMITH                                                          PLAINTIFF

V.                        CASE NO. 3:19-CV-369-BSM

JOHN COWVEY, et al.                                                     DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 6th day of April, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
